Title: From George Washington to Brigadier General Hugh Mercer, 26 September 1776
From: Washington, George
To: Mercer, Hugh



Dear Sir
Colo. Morris’s at Harlem 26 sept. 1776

If the Troops at this Post can be prevailed upon to defend it as they should do, it must cost General Howe a great many men to carry it if he succeeds at all—If this should happen to be his Opinion there is scarce a Doubt but that he will turn his thoughts another way, as inactivity is not to be expected from

him—Whither his operations may be directed is uncertain—perhaps an irruption into the Jerseys—possibly he may bend his course towards Philadela (for I conceive that 2000 men with the Assistance of their shipping will effectually preserve New York against our whole Strength)—Or which in my judgment is exceedingly probable, knowing that the Troops are drawn off from the Southern Colonies, he may detach a part of the Army to the Southward for a Winters Campaign, as was recommended to him last Fall by Lord Dunmore.
In either of these Cases it behoves us to keep the best look out, & to obtain the earliest intelligence possible of the Enemy’s motions and as it is now the current Opinion that the shipping are greatly thinned I earnestly recommend to you the necessity of having sensible & judicious Persons in different places to observe the movements of the Shipping, among others at the Neversinks, for if they should send out a fleet without our giving notice of it to Congress we shall be thought exceedingly remiss—In short I intreat you to exert your best endeavours to obtain every useful Intelligence you possibly can of the Enemy’s motions by Sea and Land—in doing this Money may be required, and do not spare it.
Communicate every thing of Importance to me with dispatch and be assured that I am Dr sir Your most Obedt Servt

G.W.

